     Case: 1:19-cv-02952 Document #: 188 Filed: 09/18/20 Page 1 of 2 PageID #:9696




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

ART AKIANE LLC.,                                )
                                                )
                        Plaintiff,              )       No. 19 C 2952
                                                )
v.                                              )       Magistrate Judge Jeffrey Cole
                                                )
ART & SOULWORKS LLC and                         )
CAROL CORNELIUSON,                              )
                                                )
                        Defendants.             )


                           MEMORANDUM OPINION AND ORDER

        The plaintiff has filed a Motion to Compel discovery responses from defendant, Carol

Corneliuson. [Dkt. #122]. Aside from the plaintiff apparently having jumbled the numbers of its

interrogatories, the background, issues, disputes, requests, and answers are nearly identical to those

discussed in the ruling on plaintiff’s three motions against defendant, Art & SoulWorks. [Dkt. # 120,

124, 126]. Accordingly, that discussion is adopted by reference, and the Motion is granted in part

and denied in part. For rulings on interrogatories 1-5, 7-9, see rulings on interrogatories 1, 14, 15,

3, 2, 4, 5, 7, respectively. As to document request 19, the motion is granted for the reasons stated

for document request 20. Document request 32, asking for “federal, state, and local income tax

returns for calendar years 2006 to the present, including all schedules, attachments, W-2s, 1099s,

and K-1 forms,” is granted, at this time, only for the three years prior to plaintiff filing suit for the

reasons explained in the companion Order. Additionally, it should be noted that Judge Chang has

entered a Confidentiality Order which addresses defendant Corneliuson’s concerns. Document 33

asks for “documents sufficient to show all payments you received from [Art & SoulWorks].” The

motion is granted as to this request for the three years prior to plaintiff filing suit for the reasoning
   Case: 1:19-cv-02952 Document #: 188 Filed: 09/18/20 Page 2 of 2 PageID #:9697




in the companion Order. [Dkt. # 185].

       Accordingly, the plaintiff’s motion [Dkt. # 122] is granted in part and denied in part.




                              ENTERED:
                                                     UNITED STATES MAGISTRATE JUDGE


DATE: 9/18/20
